Citation Nr: 1739302	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  07-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating prior to July 15, 2010 and in excess of 10 percent thereafter for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.C.


ATTORNEY FOR THE BOARD

L. Baskerville, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986 and from August 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board finds that a brief summary of the Veteran's procedural history will be helpful to understanding the issue on appeal.  In January 2005, the Veteran filed a claim for an increased rating for his service-connected right ear hearing loss disability (rated as noncompensable since December 20, 1993).  In a September 2005 rating decision, the RO denied the claim for entitlement to a compensable rating.  The Veteran filed a timely Notice of Disagreement in June 2006 and perfected his appeal in November 2007.  In the interim, the Veteran was afforded VA audiological examinations.  In a February 2011 rating decision, the RO granted service connection for a left ear hearing loss disability and assigned a 10 percent rating, effective July 15, 2010 for the combined disability of bilateral hearing loss.  Therefore, the issue has been updated to reflect the staged ratings. 

In a May 2016 decision, the Board denied entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2016 Order and pursuant to a Joint Motion for Remand (JMR), vacated the May 2016 decision and remanded the case to the Board.

In April 2017, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In June 2011, the Veteran was afforded a travel Board hearing before a Veterans Law Judge (VLJ).  VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107 (c) (West 2015); 38 C.F.R. § 20.707 (2016).  In January 2016, the Veteran was informed that the VLJ no longer worked at the Board and was offered another opportunity to have a hearing before another VLJ who would decide his claim.  However, in a February 2016 correspondence, the Veteran declined the opportunity for another hearing and requested that the Board continue with the adjudication of his claim.  Therefore, the Board finds that no hearing request is pending.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  Prior to July 15, 2010, the Veteran's service-connected bilateral hearing loss, at its worst, is productive of level VIII hearing acuity in the right ear and level I hearing in the left ear.  

2.  Since July 15, 2010, the Veteran's service-connected bilateral hearing loss, at its worst, is productive of level XI hearing acuity in the right ear and level I hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to July 15, 2010, the criteria for entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§  3.321, 4.7, 4.85 Diagnostic Code (DC) 6100 (2016).

2.  Since July 15, 2010, the criteria for entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II).

Here, a VCAA letter was sent to the Veteran in February 2005, which identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how disability ratings and effective dates are assigned for all grants of increased rating claims. 

In regard to the duty to assist, the Veteran was afforded VA audiological examinations in April 2005, July 2010, September 2014 and February 2017.  The examiners, with the exception of the September 2014 examiner, reviewed the case file, examined the Veteran, considered the Veteran's statements and provided the current severity of the Veteran's disability.  Therefore, the Board finds that the April 2005, July 2010 and February 2017 examinations were adequate for rating purposes.  The Veteran's VA outpatient treatment records and private treatment records have been associated with the Veteran's virtual claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  In the Board's April 2017 remand, it requested, amongst other things, that the Veteran's July 2007 audio testing from VA be obtained.  In that regard, there were treatment notes which suggested that the Veteran underwent audio testing in March, July and November 2007.  However, after further research, the Birmingham VA Medical Center confirmed that the audio testing from July 2007 does not exist.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.


II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Bilateral Hearing Loss

The Veteran contends that he is entitled to a rating in excess of 10 percent for his bilateral hearing loss disability because 95 percent of his hearing is gone in his right ear and his left ear is straining to hear for both ears.  See June 2011 Board Hearing Transcript, p.5.  He testified that he talks very loudly because he cannot hear himself and if he isn't directly looking at someone, he cannot hear what the person is saying.  Id. at 6.  

The Veteran's bilateral hearing loss is rated under DC 6100.  Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current version of the Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter.  Id. 

The current rating criteria also include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86.  Table VIA will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  


	(CONTINUED ON NEXT PAGE)




The Veteran was afforded a VA examination in April 2005.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
40
45
45
40
LEFT
40
30
15
30

The puretone threshold average was 43 dB for the right ear and 29 dB for the left ear.  Word recognition scores were 92 percent for both ears.

Such findings equate to level I hearing for both ears.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

May 2006 private treatment records from Central Alabama Ear, Nose & Throat Associates indicate that the Veteran had mixed loss hearing loss of the right ear, "with about a 20-30 [decibel] conductive component in the right ear . . . Discrimination is quite good. It is 92[percent] right and 96 [percent] left."  Puretone averages were 30 in the left and 48 in the right.  An audiogram revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
55
45
X
35
LEFT
40
30
X
30

Such findings equate to level I hearing for both ears.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  
March 2007 and November 2007 VA audiograms revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
Mar 07 RIGHT
35
50
X
30
Mar 07 LEFT
15
20
X
15
Nov 07
RIGHT
X
45
X
35
Nov 07
LEFT
20
15
X
10

In March 2007, the puretone threshold average was 30 dB for the right ear and 18 dB for the left ear.  In November 2007, the puretone threshold average was 50 dB for the right ear and 17 dB for the left ear.  Word recognition scores were 100 percent for both ears in March and November 2007.

Such findings equate to level I hearing for both ears.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

Private treatment records from The Kirklin Clinic indicate treatment for large conductive hearing loss of the right ear.  The Veteran reported the use of hearing aids.  May 2010 records indicate that the Veteran suffered from persistent right mixed hearing loss.  Dr. B.M. noted that the Veteran's mixed hearing loss was severe and caused a puretone average of 85 decibels with approximately 90 percent loss of hearing on the right side.  "His bone conduction scores represent a puretone average of approximately 45 decibels; however, so he should benefit substantially from a bone conduction hearing aid."

August 2008, December 2009 and February 2011 audiograms from the Kirklin Clinic revealed the following:

In August 2008, the puretone threshold average was 85 dB for the right ear and 40 dB for the left ear.  Word recognition scores were 84 percent for the right ear and 96 percent for the left ear.  

In December 2009, the puretone threshold average was 70 dB for the right ear and 30 dB for the left ear.  Word recognition scores were not ratable for the right ear and 100 percent for the left ear.  

In February 2011, the puretone threshold average was 90 dB for the right ear and 30 dB for the left ear.  Word recognition scores were 100 percent for both ears.  The private audiologist did not provide an assessment of the Veteran's functional impairment.

Such findings equate to, at its worst, level IV hearing for the right ear and level I hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  The Veteran's right ear meets the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Under Table VI, the Veteran's right ear Roman numeral designation, at its worst, is IV, while under Table VIa, the designation is VIII.   Applying Table VII, DC 6100, this equates to a noncompensable rating.  

The Rating Schedule specifies that the Maryland CNC test be used for speech discrimination scores.  See 38 C.F.R. § 4.85.  When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed." Savage v. Shinseki, 24 Vet. App. 259 (2011).  While it is not clear if the Kirklin Clinic used the Maryland CNC test, clarification is not needed.  In comparison with the other audiological testing results during the appeal period, the Kirklin Clinic audiological results demonstrate similar hearing acuity.  Even assuming that the Kirklin Clinic used the Maryland CNC test, the results do not make the Veteran entitled to a higher rating.  

A July 2010 VA examination, revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
95
105
100
100
LEFT
35
35
25
30

The puretone threshold average was 100 dB for the right ear and 32 dB for the left ear.  Word recognition scores were 54 percent for the right ear and 100 percent for the left ear.

Such findings equate to level IX hearing for the right ear and level I hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  The Veteran's right ear meets the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Under Table VI, the Veteran's right ear Roman numeral designation is XI, while under Table VIa, the designation is XI.   Applying Table VII, DC 6100, this equates to a 10 percent rating.  

The Veteran was afforded a VA examination in September 2014 where the examiner indicated that could not test the Veteran's hearing due to the "unreliable nature of the Veteran's responses to testing."

At a February 2016 VA audiology visit, the Veteran's hearing was tested and revealed a puretone average of 55 dB for the right ear and 18 dB for the left ear.  Word recognition scores were 92 percent for the right ear and 100 percent for the left ear.

Such findings equate to level I hearing for both ears.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

The Veteran was afforded another VA examination in February 2017.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



1000
2000
3000
4000
RIGHT
100
75
90
85
LEFT
25
20
20
20

The puretone threshold average was 88 dB for the right ear and 21 dB for the left ear.  Word recognition scores were 0 percent for the right ear and 96 percent for the left ear.

Such findings equate to level XI hearing for the right ear and level I hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  The Veteran's right ear meets the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Under Table VI, the Veteran's right ear Roman numeral designation is XI, while under Table VIa, the designation is VII.  Table VI gives the Veteran the higher numeral.  Applying Table VII, DC 6100, this equates to a 10 percent rating.  

In addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the July 2010 VA examination, the Veteran reported that due to his hearing loss, he talks loudly; has to turn his head and has trouble communicating.  He further reported that communication at work was difficult and that he often had to ask people to repeat themselves.   At the February 2017 VA examination, the Veteran reported loss of hearing in the right ear; talking loudly; having to pay attention more and having a hard time hearing instructions for work.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, DC 6100.  

Applying the audiological test results to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to a compensable rating prior to July 15, 2010 (date of VA examination) or in excess of 10 percent thereafter.  There is no reasonable doubt to be resolved.

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record, demonstrates that the is working.  See February 2017 VA examination report. 

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss, prior to July 15, 2010, and in excess of 10 percent thereafter, for a bilateral hearing loss disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


